Citation Nr: 0637409	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for a right elbow 
disability.

2.	Entitlement to an increased disability rating for a 
postoperative right (major) acromioclavicular repair, 
currently evaluated as 30 percent disabling.

3.	Entitlement to VA payments for additional dependents.

4.	Entitlement to an additional VA vocational 
rehabilitation employment adjustment allowance.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for a right elbow disability, and denied an increased 
disability rating in excess of 30 percent for a postoperative 
right (major) acromioclavicular repair.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

During the course of this appeal, the RO issued 
administrative decisions in June 2003 that denied VA payments 
for additional dependents, and granted an additional VA 
vocational rehabilitation employment adjustment allowance.  
In July 2003, the veteran filed a Notices of Disagreement 
pertaining to each of these issues.

The issues of entitlement to VA payments for additional 
dependents and to an additional VA vocational rehabilitation 
employment adjustment allowance are addressed in the REMAND 
section of this decision, below, and are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection and for an 
increased rating on appeal has been accomplished.

2.	A right elbow disability was not shown in service or for 
many years thereafter, and the competent and persuasive 
evidence establishes no nexus between such disability 
and the veteran's military service or his service-
connected postoperative right (major) acromioclavicular 
repair.

3.	The veteran's postoperative right (major) 
acromioclavicular repair is manifested by objective 
evidence of painful right shoulder motion, abnormal 
movement, guarding of movement, instability, weakness, 
and tenderness, with no subluxation, edema, effusion, 
redness, or heat, and fair range of motion shown on 
recent VA examination.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a right elbow 
disability are not met.        38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).  

2.	The criteria for a rating in excess of 30 percent for a 
postoperative right (major) acromioclavicular repair are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2006).
    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A January 2004 post-rating RO letter informed the veteran of 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by his military service) and an increased rating 
(evidence showing that the disability had worsened).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, the January 2004 RO letter provided notice that 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records VA would make reasonable 
efforts to get.  A March 2006 RO letter requested the veteran 
to furnish any evidence that he had that pertained to his 
claims.  The Board thus finds that these letters satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by him; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
before the May 2003 rating action on appeal.  However, the 
Board finds that, in this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in connection with the veteran's appeal.  After 
the January 2004 RO notice letter (which substantially 
completed the VA's notice requirements in this case), the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
in March 2004 (as reflected in the Statement of the Case 
(SOC)).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code.  
In this case, the Board finds that the appellant was informed 
of the rating formula for his right shoulder disability in 
the SOC, and of the effective date information in the March 
2006 RO letter, and that this suffices for Dingess/Hartman.

The Board notes that 38 C.F.R. § 3.310, relating to claims 
seeking secondary service connection, was amended effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  Although the veteran was not provided with a 
citation for or contents of 38 C.F.R. § 3.310 (2006), he did 
receive adequate notice as to the substance of this 
regulation.  The RO's January 2004 letter to the veteran 
notified him that the evidence must show a relationship 
between his current disability and an injury, disease, or 
event in military service.  Moreover, the RO's May 2003 
rating decision specifically found that there was no evidence 
to show that the veteran's right elbow condition was related 
to his service-connected right shoulder condition, and thus, 
service connection for the right elbow condition could not be 
granted.  A similar conclusion is reached upon the RO's 
readjudication of this issue in the March 2004 statement of 
the case.  Furthermore, the Board notes that the veteran, 
with the assistance of his representative, effectively put 
forth his contentions that his right elbow disorder was 
caused or aggravated by his service-connected right shoulder 
disorder.  Therefore, it appears that the veteran had actual 
knowledge of 38 C.F.R. § 3.310, thus curing any notice defect 
with regards to his secondary service connection claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service medical records 
and extensive post-service VA medical records up to 2006.  
The veteran was afforded comprehensive VA examinations in 
June 2002 and April 2003.  As the record contains sufficient 
competent medical evidence in connection with his service 
connection claim, obtaining additional VA medical opinion is 
not necessary to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A transcript of his June 
2006 Board hearing testimony has been associated with the 
claims folder.  At the hearing, the veteran submitted 
additional VA medical records directly to the Board for its 
consideration, together with a waiver of his right to have 
that evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2006). Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

1.	Service Connection for a Right Elbow Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.         38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. Id.  When 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995); 38 C.F.R. § 3.310.  According to a 
recent amendment to 38 C.F.R. § 3.310 that became effective 
October 10, 2006, VA will not concede that a nonservice-
connected disease was aggravated by a service-connected 
disease unless the baseline level of severity of the 
nonservice-connected disease is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease. See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  

In this case, the veteran has testified that his right elbow 
problems began approximately 5 years ago, and that he 
believes that it is related to his service-connected right 
shoulder disability.  The Board notes that a subcutaneous 
right elbow hematoma was diagnosed on June 2002 VA outpatient 
examination.  

The service medical records are completely negative for 
complaints, findings, or diagnoses of any right elbow 
disability.  June 1981 records show that the veteran was 
treated for a right shoulder dislocation after a parachute 
jump injury, but there was no evidence of other injury or 
involvement of the right elbow.  In September 1981, the 
veteran was seen for another right shoulder dislocation while 
playing basketball, but again there was no evidence of right 
elbow involvement.  From November 1981 to January 1982, the 
veteran was hospitalized for surgical reconstruction of the 
right shoulder, but there were no findings of any associated 
right elbow pathology.  On August 1982 medical evaluation, 
the veteran was noted to be able to perform push-ups and 
pull-ups.  Examination of the upper extremities on March 1983 
separation examination showed no right elbow disability.

Post service November 1998 and February 2002 VA examinations 
of the veteran's right shoulder noted no associated right 
elbow pathology.  The first evidence of a right elbow 
disability was the subcutaneous hematoma diagnosed on VA 
outpatient examination in June 2002, over 19 years following 
separation from service.     

The question for consideration is thus whether the evidence 
establishes that a medical nexus, or relationship, exists 
between the right elbow disability first diagnosed many years 
post service and either the veteran's military service or his 
service-connected right shoulder disability. 

On the June 2002 VA examination, the veteran presented with 
complaints of a knot on his right elbow.  Examination showed 
a palpable knot on the right elbow external to the olecranon 
process that the examiner believed to be a subcutaneous 
hematoma.  There was no hemearthrosis or bony deformity, and 
the diagnostic impression was subcutaneous hematoma from 
minor trauma in a patient anticoagulated on medication for 
intracardiac thrombus after an acute myocardial infarction 
and transient ischemic attacks.  This opinion does not 
establish a nexus between the veteran's right elbow 
disability and military service or his service-connected 
right shoulder disability; rather, it attributes the right 
elbow disability to non-service-connected cardiovascular 
disability, and therefore does not provide persuasive support 
for the veteran's claim that service connection for a right 
elbow disability is warranted.  

Thus, the Board finds that the sole medical opinion that 
directly addresses the etiology of the veteran's current 
right elbow disability-which the Board finds is the most 
probative evidence on this point-weighs against the claim 
for service connection for a right elbow disability.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and his testimony at the Board 
hearing.  The Board notes that the veteran is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an inservice injury, and his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As a layman without the appropriate medical training 
or expertise, he is not competent to render an opinion on 
such a medical matter.  See Bostain v. West,    11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Although the veteran 
may believe that his right elbow disability is related to his 
military service and his right shoulder disability, in the 
absence of competent and persuasive evidence linking his 
post-service right elbow disability to service or his 
service-connected right shoulder disability, his claim must 
fail.  

Under these circumstances, the Board concludes that service 
connection for a right elbow disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


A Rating In Excess of 30 Percent for
Postoperative Right (Major) Acromioclavicular Repair

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's postoperative right acromioclavicular repair 
has been rated as 
30 percent disabling under the provisions of 38 C.F.R. § 
4.71a, DCs 5201-5202.  Under DC 5200, a 30 percent rating is 
assigned when there is favorable ankylosis of the major 
scapulohumeral articulation, abduction to 60 degrees, and the 
veteran can reach his mouth and head.  A 40 percent rating 
requires ankylosis that is intermediate between favorable and 
unfavorable.  A 50 percent rating requires unfavorable 
ankylosis, with abduction limited to 25 degrees from the 
side.

Under DC 5201, a 30 percent rating is assigned when there is 
limitation of motion of the major arm to mid-way between the 
side and shoulder level.  A 40 percent rating requires that 
arm motion be limited to 25 degrees from the side.

Under DC 5202, a 30 percent rating is assigned for malunion 
of the major humerus with marked deformity, or for recurrent 
dislocation of the major humerus at the scapulohumeral joint, 
with frequent episodes and guarding of all arm movements.  A 
50 percent rating requires fibrous union of the major 
humerus.  A 60 percent rating requires non-union of the major 
humerus (a false flail joint).  An 80 percent rating requires 
loss of the head of the major humerus (a flail shoulder).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 30 percent is not warranted under DC 5200 or 5201, 
inasmuch as ankylosis of the right scapulohumeral 
articulation that is intermediate between favorable and 
unfavorable, or arm motion limited to 25 degrees from the 
side has not been objectively demonstrated such as to warrant 
a 40 percent rating thereunder, respectively.  Neither has 
fibrous union of the right humerus been objectively 
demonstrated such as to warrant a 50 percent rating under DC 
5202.  

In reaching these determinations, the Board has considered 
the April 2003 VA examination report showing the veteran's 
complaints of right shoulder pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance, with periods of flare-up 
with rainy weather.  On examination, the veteran was noted to 
be right handed.  Although there was objective evidence of 
painful motion, abnormal movement, guarding of movement, 
instability, weakness, and tenderness, there was no 
subluxation, edema, effusion, redness, or heat, and right 
shoulder forward flexion was to 83 degrees, abduction to 77 
degrees, external rotation to 25 degrees, and internal 
rotation to 19 degrees.  There was an 8 cm. scar on the right 
shoulder anteriorly (previously described in February 2002 VA 
examination as well healed).  The diagnosis was marked 
postoperative right shoulder degenerative joint disease with 
loss of function due to pain.  

Treatment records, dated from 2003 through 2005, noted that 
the veteran's shoulder pain was essentially stable with 
medication.  

The Board finds that the symptoms associated with the 
veteran's right shoulder disability simply do not meet the 
criteria for at least the next higher 40 percent or        50 
percent rating, inasmuch as those symptoms are delineated 
under DC 5200, 5201, or 5202 are not characteristics of the 
veteran's current right shoulder disability.
 
As indicated above, the medical evidence reflects that the 
veteran has fair right shoulder range of motion despite 
painful motion, abnormal movement, guarding of movement, 
instability, weakness, and tenderness.  Even considering 
functional loss due to pain in the right shoulder, there 
simply is no evidence of ankylosis of the scapulohumeral 
articulation that is intermediate between favorable and 
unfavorable, arm motion limited to 25 degrees from the side, 
or fibrous union of the humerus, the levels of disability 
required for next higher ratings under DCs 5200, 5201, and 
5202.  Those levels of disability have not been shown 
objectively, and there is no medical evidence to suggest that 
the veteran experiences any additional functional loss 
(beyond that shown objectively) due to such factors.  At no 
time has any physician or other health professional indicated 
that the veteran's right shoulder range of motion was further 
limited to any extent by functional loss due to pain.  There 
simply is no objective indication whatsoever that his pain is 
so disabling that the level of overall right shoulder 
impairment is comparable to that contemplated by the 40 
percent or 50 percent rating under DC 5200, 5201, or 5202.  
In reaching this conclusion, the Board has considered 
numerous VA outpatient records from 2003 to 2006 that 
document regular follow-up treatment and evaluation of the 
veteran's right shoulder, but consistently show that his 
shoulder pain has been stable on medication.

Additionally, as the evidence is not reflective of tender 
post-operative scar, a separate rating is not warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  For all the 
foregoing reasons, the Board finds that the claim for a 
rating in excess of 30 percent for a postoperative right 
acromioclavicular repair must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53- 56.


ORDER

Service connection for a right elbow disability is denied.

A rating in excess of 30 percent for a postoperative right 
(major) acromioclavicular repair is denied.


REMAND

With respect to the issues of entitlement to VA payments for 
additional dependents and to an additional VA vocational 
rehabilitation employment adjustment allowance, the Board 
notes that, following the filing of the veteran's Notices of 
Disagreement in July 2003, the RO should have issued a SOC on 
those issues, furnished him VA Form 9 (Appeal to the Board of 
Veterans Appeals), and afforded him and his representative an 
opportunity to perfect the appeal by filing a Substantive 
Appeal.  The Board finds that a remand is required to cure 
this procedural defect.  See 38 C.F.R. § 19.9 (2006).  See 
also Manlincon v. West,         12 Vet. App. 238 (1999).  The 
Board emphasizes that, without the issuance of a proper SOC 
and a filing of a Substantive Appeal by the appellant, the 
Board lacks appellate jurisdiction, and may not proceed with 
a decision on the abovementioned matters.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.	The RO should issue the veteran and his 
representative a SOC on the issues of 
entitlement to VA payments for 
additional dependents, and to an 
additional VA vocational rehabilitation 
employment adjustment allowance; 
furnish the veteran VA Form 9; and 
afford them the appropriate time period 
in which to file a Substantive Appeal.  
The veteran and his representative are 
hereby notified that, to obtain 
appellate jurisdiction over the latter 
issues, which are not currently in 
appellate status, a timely Substantive 
Appeal must be filed.

2.	The RO should return these matters to 
the Board only if an appeal is 
perfected with a timely-filed 
Substantive Appeal.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


